Appellate Case: 21-3130     Document: 010110693117   Date Filed: 06/06/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                                        PUBLISH                          Tenth Circuit

                       UNITED STATES COURT OF APPEALS                    June 6, 2022

                                                                     Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                      Clerk of Court
                          _________________________________

  BLAINE FRANKLIN SHAW, individually
  and on behalf of a class; SAMUEL JAMES
  SHAW, individually and on behalf of a
  class; JOSHUA BOSIRE, individually and
  on behalf of a class,

        Plaintiffs - Appellees,

  and

  MARK ERICH; SHAWNA MALONEY,
  individually and as the mother and natural
  guardian of minors D.M. and M.M.,

        Plaintiffs,

  v.                                                 Nos. 21-3130, 21-3131

  MASTER TROOPER DOUG SCHULTE,
  in his individual capacity; TECHNICAL
  TROOPER BRANDON McMILLAN, in
  his individual capacity,

        Defendants - Appellants,

  and

  HERMAN JONES, in his official capacity
  as the Superintendent of the Kansas
  Highway Patrol,

        Defendant.
                          _________________________________
Appellate Case: 21-3130     Document: 010110693117       Date Filed: 06/06/2022   Page: 2



                      Appeal from the United States District Court
                               for the District of Kansas
                         (D.C. No. 6:19-CV-01343-KHV-GEB)
                        _________________________________

 Arthur S. Chalmers, Assistant Attorney General (Derek Schmidt, Attorney General, with
 him on the briefs), Office of the Attorney General for the State of Kansas, Topeka,
 Kansas, for Defendants – Appellants.

 Joshua Pierson, American Civil Liberties Union and American Civil Liberties Union
 Foundation of Kansas, Overland Park, Kansas (Sharon Brett, Kayla DeLoach, American
 Civil Liberties Union and American Civil Liberties Union Foundation of Kansas,
 Overland Park, Kansas; and Leslie Greathouse, Patrick McInerney, Madison Perry,
 Spencer Fane LLP-KC, Kansas City, Missouri, with him on the brief), for Plaintiffs –
 Appellees.
                         _________________________________

 Before TYMKOVICH, Chief Judge, HARTZ and McHUGH, Circuit Judges.
                  _________________________________

 McHUGH, Circuit Judge.
                     _________________________________

         This case, with claims arising under 42 U.S.C. § 1983, stems from traffic stops

 of Blaine and Samuel Shaw and of Joshua Bosire that were prolonged for K-9

 sweeps. Before the district court, Master Trooper Doug Schulte and Technical

 Trooper Brandon McMillan moved for summary judgment based on qualified

 immunity. The district court denied the motions. We affirm in part and reverse in

 part.

         Material issues of fact underly whether Troopers Schulte and McMillan had

 arguable reasonable suspicion to extend the stops. Thus, the Shaws and Mr. Bosire

 may proceed on their § 1983 claims against Trooper Schulte and Trooper McMillan,

 respectively. We, however, reverse the district court’s denial of summary judgment


                                            2
Appellate Case: 21-3130    Document: 010110693117        Date Filed: 06/06/2022       Page: 3



 on two matters: (1) the scope of the Shaws’ claim and (2) Mr. Bosire’s claim against

 Trooper Schulte.

                I.     STANDARD OF REVIEW & JURISDICTION

       We start by setting out the standard of review because it impacts the

 framework for reaching factual assumptions for purposes of summary judgment.

 Typically, we review a ruling on summary judgment de novo, and “need not defer to

 factual findings rendered by the district court.” Lincoln v. BNSF Ry. Co., 900 F.3d

 1166, 1180 (10th Cir. 2018) (quotation marks omitted). But the interlocutory nature

 of an appeal from the denial of summary judgment based on qualified immunity

 limits our jurisdiction to “the abstract legal questions of (1) whether, accepting the

 facts the district court concluded a reasonable jury could find based on the summary

 judgment evidence, those facts constitute a legal violation, and (2) whether that legal

 violation was clearly established at the time of the violation.” Vette v. K-9 Unit

 Deputy Sanders, 989 F.3d 1154, 1168 (10th Cir. 2021). Thus, we “usually must take

 [a district court’s factual assumptions] as true” when conducting our appellate

 review. Ralston v. Cannon, 884 F.3d 1060, 1066–67 (10th Cir. 2018). If, however,

 “the district court fails to make its factual assumptions explicit, we may undertake a

 cumbersome review of the record to ferret out facts that the district court likely

 assumed.” Fogarty v. Gallegos, 523 F.3d 1147, 1154 (10th Cir. 2008) (internal

 quotation marks omitted).

       Here, the district court resolved the motions for summary judgment through

 text orders but later held a hearing at which it stated some reasons for denying

                                             3
Appellate Case: 21-3130     Document: 010110693117          Date Filed: 06/06/2022    Page: 4



 summary judgment. Thus, it is debatable whether the district court explicitly stated

 the factual assumptions underlying its ruling. We need not resolve this matter,

 however, because, reviewing the record de novo and viewing “the evidence in the

 light most favorable to the nonmoving party,” Clark v. Edmunds, 513 F.3d 1219,

 1221–22 (10th Cir. 2008), we would reach most of the factual assumptions stated by

 the district court during the hearing. And, to the extent our factual assumptions differ

 slightly, the differences do not alter our dispositions.

                                 II.    BACKGROUND

        This appeal involves a pair of roadside traffic stops along I-70 in western

 Kansas that troopers extended to allow for inspection by dogs trained to detect

 controlled substances—K-9 sweeps. We start by describing Trooper Schulte’s stop of

 the Shaws, and then we describe Trooper McMillan’s stop of Mr. Bosire. Finally, we

 discuss the procedural history of the litigation.

                       A.     Trooper Schulte’s Stop of the Shaws

        Blaine Shaw and Samuel Shaw were traveling westbound on I-70 in a minivan

 registered to their father, with Blaine driving and Samuel sitting in the front

 passenger seat.1 Trooper Schulte was also traveling westbound on I-70. Blaine

 approached Trooper Schulte’s patrol car at a speed in excess of the posted speed

 limit. Trooper Schulte activated his lights and siren before the Shaws’ minivan

 reached Trooper Schulte’s position on the roadway. Blaine passed Trooper Schulte


        1
          Because Blaine and Samuel share the same last name, we refer to them by
 their first names when discussing an action attributable to only one of them.
                                             4
Appellate Case: 21-3130     Document: 010110693117       Date Filed: 06/06/2022      Page: 5



 and then moved over to the right lane, approximately four to five center-dividing

 dash-lines in front of Trooper Schulte. After about twenty seconds of maintaining

 this distance, Blaine slowed for traffic in front of him and Trooper Schulte closed the

 distance between the two vehicles to approximately two dash lines. The vehicles

 maintained this distance for a little under thirty seconds until Blaine reached an exit

 ramp. Blaine, followed by Trooper Schulte, exited I-70 and pulled over onto the

 shoulder near the base of the exit ramp.

        Before exiting his patrol car to speak with Blaine, Trooper Schulte learned the

 vehicle was registered to Ronald Shaw. As Trooper Schulte approached the minivan

 on foot, he peered into the rear of the minivan. During the interaction, Blaine

 provided Trooper Schulte his driver’s license and an insurance card and informed

 Trooper Schulte the vehicle belonged to his father, but that he was listed on the

 insurance. Trooper Schulte returned to his patrol car, again peering into the rear of

 the vehicle. In his declaration, Trooper Schulte described the vehicle as “crowded

 with stuff” and “having a lived in look.”2 App. Vol. 2 at 80, 83. Back in his patrol

 car, Trooper Schulte requested a records check on Blaine, which revealed a 2009

 felony intent to distribute narcotics arrest.

        Trooper Schulte reapproached the minivan, issued Blaine a citation, and

 informed Blaine he was free to leave. Although Trooper Schulte initially started back



        2
         The Shaws dispute the minivan had a “lived-in look,” with Blaine attesting
 the duo “were travelling with camping gear and our luggage but the van was clean.”
 App. Vol. 3 at 95.
                                                 5
Appellate Case: 21-3130    Document: 010110693117        Date Filed: 06/06/2022     Page: 6



 toward his patrol car, he reversed direction and inquired of Blaine if he could ask a

 question, to which Blaine responded “Yeah.” Id. at 81. Trooper Schulte asked Blaine

 where he was headed, to which Blaine indicated Denver to “see family.” Id. After

 asking if there were any weapons in the vehicle and receiving a response in the

 negative, Trooper Schulte asked for consent to search the vehicle. Blaine refused

 consent, stating “I don’t consent to searches, I am [a] criminology major. It is like the

 number one golden rule.” Id. at 82.

       Trooper Schulte walked back toward his patrol car, informed a dispatcher that

 Blaine had refused his request for a search, and requested a K-9 unit. In discussing

 the refusal of the search with the dispatcher, Trooper Schulte mentioned Blaine’s

 reason while making what a reasonable jury could describe as a smug facial gesture

 in the process. Trooper Schulte also stated that Samuel was acting in a “nervous and

 really jumpy” manner, keeping his hands in his lap and staring straight forward while

 Trooper Schulte spoke with Blaine.3 Ex. 2a at 16:58–17:01.

       A K-9 unit arrived at the scene approximately twenty-five minutes after Blaine

 declined consent. Four minutes into the K-9 sweep, the dog alerted. The dog’s alert

 prompted Trooper Schulte to conduct a search of the vehicle, during which he located

 a Colorado medical marihuana card in Blaine’s name. Trooper Schulte believed the

 Colorado medical marihuana card could be indicative of illegal conduct because



       3
         The Shaws dispute that Samuel acted in a nervous or suspicious manner,
 describing his mannerism as “calm[],” “quiet[],” and “non-confrontational.” App.
 Vol. 3 at 110; see also id. at 96.
                                            6
Appellate Case: 21-3130    Document: 010110693117        Date Filed: 06/06/2022    Page: 7



 Blaine was a citizen of Oklahoma. Trooper Schulte directed Blaine to a Kansas

 Highway Patrol (“KHP”) headquarters so he could photocopy the medical marihuana

 card. After photocopying the paperwork, Trooper Schulte permitted the Shaws to

 resume their trip to Colorado.

                     B.    Trooper McMillan’s Stop of Mr. Bosire

       The record evidence timely placed before the district court presents a less clear

 picture of the events leading to Trooper McMillan’s stop of Mr. Bosire. Trooper

 McMillan and Trooper Schulte were at a Love’s gas station off I-70 in western

 Kansas. When Troopers McMillan and Schulte exited the Love’s, they smelled the

 odor of marihuana. Trooper McMillan stood outside of the Love’s for up to five

 minutes and, at some point, “noticed two men (one black and the other white)

 standing and talking by [an] Altima.” App. Vol. 2 at 171. From this, Trooper

 McMillan reached the conclusion that one or both men could be “associated with the

 marijuana smell.” Id. As Trooper McMillan would later determine, Mr. Bosire was

 the African American individual. But in his declaration, Trooper McMillan did not

 (1) provide any reason for why he associated the marihuana smell with Mr. Bosire or

 (2) discuss whether he observed any other individuals at the Love’s. For reasons also

 not apparent from the record, Trooper McMillan suspected Mr. Bosire and the white

 man were trafficking drugs, possibly caravanning.4 Based on his experience, Trooper

 McMillan believed the Altima was a rental car, a suspicion he later confirmed.


       4
         Caravanning involves individuals traveling in two vehicles, where the lead
 vehicle attempts to draw police attention while the trail vehicle transports the drugs.
                                            7
Appellate Case: 21-3130    Document: 010110693117       Date Filed: 06/06/2022       Page: 8



       It does not appear Trooper McMillan immediately acted upon his suspicions or

 kept a watchful eye on Mr. Bosire or the unidentified white man. The record reflects

 Trooper McMillan went to his patrol car and exited the Love’s, observing a Dodge

 Charger “driving west on a street just north of [the Love’s].” Id. at 171–72. For

 reasons unclear to the district court and to us, Trooper McMillan suspected the

 Dodge Charger (1) was a rental vehicle and (2) was associated with the white man

 who had been speaking with Mr. Bosire. But rather than follow the Dodge Charger,

 Trooper McMillan entered I-70, heading eastbound.

       At some point on I-70 east, Trooper McMillan observed the Altima, operated

 by Mr. Bosire, driving in excess of the speed limit and conducted a traffic stop.

 Trooper McMillan approached the Altima, noticing Mr. Bosire had only slightly

 lowered the window. Trooper McMillan surmised Mr. Bosire was attempting to

 conceal something. But Mr. Bosire did lower his window further upon Trooper

 McMillan’s request and Trooper McMillan did not smell the odor of marihuana

 emanating from the vehicle. Trooper McMillan did, however, observe that Mr. Bosire

 had cameras mounted in the vehicle and a notebook partially covered by a blanket in

 the back seat.

       Upon request, Mr. Bosire provided his driver’s license and car rental

 agreement. Per the rental agreement, Mr. Bosire was late in returning the vehicle.

 Trooper McMillan attempted to question Mr. Bosire about his travel plans but

 Mr. Bosire indicated only that he was traveling eastbound and then mentioned his

 right to remain silent. Trooper McMillan returned to his vehicle and drafted the

                                            8
Appellate Case: 21-3130    Document: 010110693117        Date Filed: 06/06/2022      Page: 9



 paperwork for a speeding warning. Before Trooper McMillan returned to the Altima,

 Trooper Schulte arrived at the scene. The two troopers conversed, with Trooper

 McMillan inquiring about the proximity of the nearest K-9 unit but also indicating

 his belief that he lacked reasonable suspicion to hold Mr. Bosire.

       Trooper McMillan reapproached Mr. Bosire’s vehicle with the intent to give

 him a warning for speeding and to question him about his presence at the Love’s.

 Mr. Bosire gave a series of short answers and then, like during the first interaction,

 mentioned his right to silence. Trooper McMillan stated that Mr. Bosire was making

 him suspicious and asked Mr. Bosire if he could search the vehicle.5 Mr. Bosire

 declined consent.

       Trooper McMillan, without discussing with Trooper Schulte his second

 interaction with Mr. Bosire, directed Trooper Schulte to request a K-9 unit.

 Approximately twenty-two minutes elapsed as Mr. Bosire sat parked on the side of

 I-70 waiting for the K-9 unit to arrive and for the dog to conduct a sweep of the

 Altima. The dog did not alert. Trooper McMillan issued Mr. Bosire a warning for

 speeding and permitted Mr. Bosire to leave.




       5
          In his declaration, Trooper McMillan asserts he “formed the belief that
 Mr. Bosire did not honestly . . . answer [his] questions.” App. Vol. 2 at 176. Whether
 a reasonable officer could have believed Mr. Bosire provided dishonest answers or
 sought to invoke his right to silence and avoid interaction with Trooper McMillian is
 a dispute of fact properly resolved by a jury. For purposes of summary judgment, we
 must proceed under the factual assumption that Mr. Bosire, after having sought to
 invoke his right to silence during the first encounter, sought to avoid further verbal
 interaction with Trooper McMillan.
                                            9
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022    Page: 10



                                 C.    Procedural History

        The Shaws initiated this action against Trooper Schulte in December 2019.

  Mr. Bosire joined the action, adding Trooper McMillan as a defendant. Before the

  close of discovery, Troopers Schulte and McMillan moved for summary judgment

  based on qualified immunity. The Shaws and Mr. Bosire contested the motions,

  identifying several disputes of fact and proffering additional factual propositions in

  their responses to summary judgment. Troopers Schulte and McMillan did not timely

  file a reply brief contesting the disputes of fact or the factual propositions advanced

  in the Shaws’ and Mr. Bosire’s responses.

        The district court denied the motions for summary judgment through text

  orders:

        ORDER overruling . . . Motion for Summary Judgment Against
        Plaintiff[s] Bosire’s [and Shaws’] Claims for substantially the reasons
        stated in . . . Memorandum In Opposition to Defendant’s Motion for
        Summary Judgement. Signed by District Judge Kathryn H. Vratil on
        6/22/2021. (This is a TEXT ENTRY ONLY. There is no.pdf document
        associated with this entry.)

  App. Vol. 1 at 25. Troopers McMillan and Schulte moved to alter or amend the

  judgment, seeking both reconsideration of the ruling and asking the district court to

  provide its reasoning for denying summary judgment. Troopers McMillan and

  Schulte also sought to file out-of-time reply briefs. The district court held a hearing

  at which it denied both the motion to alter or amend judgment and the motion to file

  out-of-time reply briefs. This interlocutory appeal followed.




                                             10
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022     Page: 11



                                    III.   DISCUSSION

         We start by stating the qualified-immunity standard and then the standard

  generally governing reasonable suspicion. Cognizant that our jurisdiction is limited

  to legal issues, we then analyze the qualified-immunity defenses advanced by

  Troopers Schulte and McMillan, concluding (1) the Shaws may proceed with their

  action to the extent it alleges Trooper Schulte unlawfully detained them from the

  time Blaine declined consent to a search to when the drug dog alerted and

  (2) Mr. Bosire may proceed on his action against Trooper McMillan.

                          A.     Qualified Immunity Framework

         Qualified immunity “protects ‘all but the plainly incompetent or those who

  knowingly violate the law.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)

  (quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015) (per curiam)). To overcome a

  qualified immunity defense, “the onus is on the plaintiff to demonstrate ‘(1) that the

  official violated a statutory or constitutional right, and (2) that the right was clearly

  established at the time of the challenged conduct.’” Quinn v. Young, 780 F.3d 998,

  1004 (10th Cir. 2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). We

  may address the two prongs in any order. Id.

         “In order for a constitutional right to be clearly established, the contours of the

  right must be sufficiently clear that a reasonable official would understand that what

  he is doing violates that right.” Id. at 1004–05 (internal quotation marks omitted). “A

  plaintiff may satisfy this standard by identifying an on-point Supreme Court or

  published Tenth Circuit decision; alternatively, the clearly established weight of

                                              11
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022    Page: 12



  authority from other courts must have found the law to be as the plaintiff maintains.”

  Id. at 1005 (internal quotation marks omitted). Additionally, “there can be the rare

  obvious case, where the unlawfulness of the officer’s conduct is sufficiently clear

  even though existing precedent does not address similar circumstances.” Estate of

  Ceballos v. Husk, 919 F.3d 1204, 1218 (10th Cir. 2019) (quoting District of

  Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)) (quotation marks omitted).

        While “the Supreme Court has ‘repeatedly told courts not to define clearly

  established law at a high level of generality,’” it has also explained that “‘officials

  can still be on notice that their conduct violates established law even in novel factual

  circumstances.’” Quinn, 780 F.3d at 1005 (first quoting al-Kidd, 563 U.S. at 742,

  then quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)). Ultimately, we must assess

  whether “existing precedent [has] placed the statutory or constitutional question

  beyond debate.” White, 137 S. Ct. at 551 (quoting Mullenix, 577 U.S. at 12).

               B.     General Standard Governing Reasonable Suspicion

        An officer can “briefly detain a person for investigative purposes if the officer

  has a reasonable suspicion supported by articulable facts that criminal activity may

  be afoot, even if the officer lacks probable cause.” Cortez v. McCauley, 478 F.3d

  1108, 1115 (10th Cir. 2007). In assessing whether an officer had reasonable

  suspicion, this court “must look at the totality of the circumstances of [the] case.”

  United States v. Kitchell, 653 F.3d 1206, 1218 (10th Cir. 2011). “For reasonable

  suspicion to exist, an officer must ‘articulate something more than an inchoate and

  unparticularized suspicion or hunch.’” United States v. Moore, 795 F.3d 1224, 1229

                                              12
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022         Page: 13



  (10th Cir. 2015) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)).

         “Reasonable suspicion is not, and is not meant to be, an onerous standard.”

  Kitchell, 653 F.3d at 1219 (internal quotation marks and citation omitted). In

  deciding if reasonable suspicion supported a detention, “we judge the officer’s

  conduct in light of common sense and ordinary human experience and we accord

  deference to an officer’s ability to distinguish between innocent and suspicious

  actions.” United States v. Simpson, 609 F.3d 1140, 1146 (10th Cir. 2010) (internal

  quotation marks and citations omitted); United States v. Walraven, 892 F.2d 972, 975

  (10th Cir. 1989) (“In determining the reasonableness of an investigative detention,

  ‘common sense and ordinary human experience must govern over rigid criteria.’”

  (emphasis added) (quoting United States v. Sharpe, 470 U.S. 675, 685 (1985))). “To

  satisfy the reasonable suspicion standard, an officer need not rule out the possibility

  of innocent conduct, or even have evidence suggesting a fair probability of criminal

  activity.” United States v. Pettit, 785 F.3d 1374, 1379 (10th Cir. 2015) (quotation

  marks omitted).

         Finally, within the context of a § 1983 action and a qualified-immunity

  defense, the threshold for reasonable suspicion is lowered. Specifically, an officer “is

  entitled to qualified immunity if a reasonable officer could have believed that

  [reasonable suspicion] existed to . . . detain the plaintiff—i.e., if the officer had

  arguable reasonable suspicion.” Vondrak v. City of Las Cruces, 535 F.3d 1198, 1207

  (10th Cir. 2008) (internal quotation marks omitted).



                                              13
Appellate Case: 21-3130     Document: 010110693117       Date Filed: 06/06/2022    Page: 14



                      C.     Shaws’ Action Against Trooper Schulte

        We view the Shaws’ Action and Trooper Schulte’s motion for summary

  judgment as having two parts: (1) the initial prolongation of the stop for a K-9 sweep

  and (2) the prolongation of the stop after the dog alert. We discuss each in turn.

  1.    Initial Prolongation of Stop for K-9 Sweep

        On appeal, Trooper Schulte argues six factors supported arguable reasonable

  suspicion for extending the stop of the Shaws: (1) Blaine failed to promptly pull

  over; (2) the Shaws were traveling to Denver; (3) the minivan was not registered in

  Blaine’s name; (4) Blaine had a prior arrest for drug trafficking; (5) the minivan had

  a “lived-in” look; (6) Samuel acted in a nervous and suspicious manner. We start our

  analysis with the final two factors.

        While an officer’s experience that drug traffickers travel in vehicles in which

  they live and the nervousness of an occupant in a vehicle may count toward the

  reasonable suspicion calculus,6 we may consider these factors at the interlocutory

  appeal stage only if a reasonable jury would necessarily need to adopt the veracity of

  Trooper Schulte’s purported observations. Such is not the case here because the

  Shaws have advanced evidence disputing the accuracy of Trooper Schulte’s


        6
           See, e.g., United States v. Hernandez-Lizardi, 530 F. App’x 676, 680–81
  (10th Cir. 2013) (unpublished) (concluding a display of nervousness by a passenger
  can be a consideration in the reasonable suspicion calculus); United States v. Davis,
  636 F.3d 1281, 1291 (10th Cir. 2011) (“[N]ervousness is a common, natural reaction
  during a traffic stop, and thus only extraordinary and prolonged nervousness can
  weigh significantly in the assessment of reasonable suspicion” such that, normally,
  nervousness will only “contribute marginally to a reasonable suspicion of illegal
  activity.”).
                                             14
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022    Page: 15



  observations. The Shaws’ evidence is in the form of their own affidavits, as well as

  other evidence in the record—including Trooper Schulte’s reaction to Blaine’s

  refusal of consent to search and Trooper Schulte’s questionable claim that he “found

  it suspicious that B. Shaw claimed to be a criminal justice major at his age and that

  he would refuse a search if he were a criminal justice major.” App. Vol. 2 at 84. This

  evidence would permit a reasonable jury to find the facts in favor of the Shaws and to

  question Trooper Schulte’s credibility. Accordingly, while it may be appropriate to

  consider these factors as part of the reasonable suspicion calculus at a later stage in

  these proceedings, it is not appropriate to do so at this stage.

         Turning to the amount of time it took Blaine to stop, we assign this factor

  minimal value given the circumstances of the stop. To be sure, we have frequently

  concluded that an individual’s failure to promptly stop in response to a police officer

  attempting to conduct a traffic stop supports reasonable suspicion of criminal activity

  beyond a mere traffic violation. United States v. Ludwig, 641 F.3d 1243, 1248 (10th

  Cir. 2011); United States v. Fernandez, 18 F.3d 874, 878–79 (10th Cir. 1994)

  (collecting cases). However, the reasonable-suspicion calculus is fact specific and

  based on common sense. United States v. Gaines, 918 F.3d 793, 802 (10th Cir. 2019);

  Walraven, 892 F.2d at 975. Thus, the degree to which a driver’s failure to promptly

  stop supports reasonable suspicion will vary depending on the circumstances of the

  stop. Like the district court, we consider the nature of the traffic stop here unusual in

  that Trooper Schulte was traveling the same direction as Blaine, let other cars pass

  him, activated his lights and siren before Blaine passed him, and did little to clarify

                                              15
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022       Page: 16



  the initial ambiguity of whether he intended to stop Blaine. Indeed, for twenty

  seconds, he followed Blaine at a consistent distance of four to five center-dividing

  dash-lines rather than closing the distance between his patrol vehicle and the

  minivan. Accordingly, while a reasonable officer could have concluded Blaine was

  slow to stop, the weight due to this factor is minimal where, as the district court

  noted “I don’t know one person in a thousand that would think they’re supposed to

  stop,” under these facts. Supp. App. at 62.

        Turning to the Shaws’ destination and the vehicle registration, we conclude

  both factors have minimal value. Circuit precedent identifies Denver as a “known

  drug source area” such that an individual’s intended travel to Denver can add to the

  reasonable suspicion calculus. United States v. Williams, 271 F.3d 1262, 1270 (10th

  Cir. 2001). But our case law also recognizes that many areas have been labeled

  “known drug source area[s],” including “the entire West Coast,” all of Colorado,

  California, Texas, and “a significant number of the largest cities in the United

  States.” Id. Thus, where it would be difficult to take a road trip without driving

  toward, through, or from a “known drug source area,” this consideration is due

  extremely minimal weight.7 See Vasquez v. Lewis, 834 F.3d 1132, 1138 (10th Cir.




        7
           This is particularly true where the stop occurred in western Kansas on I-70
  westbound, an interstate which largely traverses across farmland and relatively empty
  foothills before reaching Denver. This is to say, a significant percentage of motorists
  traveling I-70 westbound in the area where Trooper Schulte stopped Blaine are
  traveling to or through Denver such that common sense defeats placing any
  meaningful weight on the Shaws’ travel plans.
                                             16
Appellate Case: 21-3130     Document: 010110693117          Date Filed: 06/06/2022      Page: 17



  2016) (“[T]hat the defendant was traveling from a drug source city . . . does little to

  add to the overall calculus of suspicion.”).

         We have likewise concluded that a vehicle not being registered to a driver is a

  factor supporting reasonable suspicion of drug trafficking. Ludwig, 641 F.3d at 1249.

  But we reached that conclusion where both the vehicle registration and insurance

  were in the name of a third party. Id. at 1246. Here, while the vehicle registration was

  not in Blaine’s name, Trooper Schulte possessed paperwork showing that Blaine was

  named as an insured on the vehicle’s policy. Furthermore, the vehicle was registered

  to Blaine’s father, not an individual with no clear and obvious connection to Blaine

  and Samuel. Accordingly, given the facts known to Trooper Schulte at the time he

  extended the traffic stop, common sense dictates that very little weight is due to the

  vehicle registration in the reasonable suspicion calculus.

         Thus, so far in our analysis, the only factors properly considered at summary

  judgment are of minimal or very minimal value. Still remaining, however, is Blaine’s

  prior drug trafficking arrest. There is no dispute that “[a] previous criminal history

  may also weigh in favor of an officer’s reasonable suspicion of illegal activity.”

  United States v. Davis, 636 F.3d 1281, 1291 (10th Cir. 2011). But, “[a]n individual’s

  criminal record, by itself, is not a sufficient basis for reasonable suspicion.” Id. To

  that point, “[e]ven people with prior convictions retain Fourth Amendment rights;

  they are not roving targets for warrantless searches.” United States v. Santos, 403

  F.3d 1120, 1132 (10th Cir. 2005). Here, while Blaine did have a prior drug

  trafficking arrest, the arrest occurred nearly ten years prior to the traffic stop.

                                              17
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022   Page: 18



        When this passage of time is combined with the minimal value attributed to

  the other factors identified by Trooper Schulte that are free from any disputes of fact,

  Trooper Schulte has not amassed factors supporting arguable reasonable suspicion as

  a matter of law. See Vasquez, 834 F.3d at 1136–37 (holding lack of reasonable

  suspicion based on travel from known drug source area/Denver area, insurance not

  matching vehicle driven, items in vehicle suggestive of driver sleeping in vehicle,

  and driver acting nervous during the stop). Put another way, considering the totality

  of the circumstances, Trooper Schulte has not advanced sufficient undisputed facts

  establishing arguable reasonable suspicion to prolong the stop of the Shaws.

  Furthermore, the undisputed facts, including the minimal weight given to the factors

  not in dispute, are sufficiently similar to Vasquez to permit the Shaws to overcome

  the clearly established prong of qualified immunity for purposes of this stage of the

  proceedings. Therefore, we affirm the district court’s denial of Trooper Schulte’s

  motion for summary judgment relative to the time between when Blaine refused

  consent and the dog alerted while sweeping the minivan. As discussed next, however,

  we reach a different conclusion regarding the Shaws’ ability to proceed on their

  claim relative to the period of time after the dog alerted.

  2.    Prolongation of Stop after Dog Alert

        Trooper Schulte argues that even if disputed material issues of fact surround

  whether he had reasonable suspicion for prolonging the stop, we should limit the

  Shaws’ claim to the period between when he called for the K-9 unit and when the dog

  alerted because the exclusionary rule and the fruit of the poisonous tree doctrine do

                                             18
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022     Page: 19



  not apply within the context of a § 1983 action. The district court never passed

  judgment on this argument and the Shaws do not respond to the argument on appeal.

        A dog alerting during a sweep of a vehicle provides officers with probable

  cause to search the vehicle. See United States v. Parada, 577 F.3d 1275, 1282 (10th

  Cir. 2009) (collecting cases and stating, “the general rule we have followed is that a

  dog’s alert to the presence of contraband is sufficient to provide probable cause”).

  Under the fruit-of-the-poisonous-tree doctrine and within the context of a motion to

  suppress in a criminal case, the dog’s alert would not save the proceeds of the search

  if Trooper Schulte lacked reasonable suspicion to further detain the Shaws while

  waiting for the K-9 unit to arrive. Rodriguez v. United States, 575 U.S. 348, 354–55

  (2015). But the fruit-of-the-poisonous-tree doctrine rests in the exclusionary rule’s

  deterrent purposes. See Nix v. Williams, 467 U.S. 431, 442–43 (1984) (“The core

  rationale consistently advanced . . . for extending the exclusionary rule to evidence

  that is the fruit of unlawful police conduct has been that this admittedly drastic and

  socially costly course is needed to deter police from violations of constitutional and

  statutory protections.”). And while it is true that § 1983 actions “serve as a deterrent

  against future constitutional deprivations,” Owen v. City of Independence, 445 U.S.

  622, 651 (1980), it is generally recognized that (1) the further removed in time a

  consequence is from an officer’s action, the less of a deterrent impact; and

  (2) application of the exclusionary rule outside the direct criminal context has

  decreasing deterrent impact, Stone v. Powell, 428 U.S. 465, 487–88 (1976).



                                             19
Appellate Case: 21-3130     Document: 010110693117          Date Filed: 06/06/2022     Page: 20



         Considering the marginal deterrent effect of applying the exclusionary rule

  within the § 1983 context with the fact that not applying the rule would merely

  truncate the scope of a § 1983 action but not bar pursuit of the action, we agree with

  the seeming consensus in our sibling circuits that the exclusionary rule and

  fruit-of-the-poisonous-tree doctrine do not apply in the § 1983 context. See Martin v.

  Marinez, 934 F.3d 594, 599 (7th Cir. 2019) (“[T]he fact that the evidence was the

  fruit of an illegal detention does not make it any less relevant to establishing probable

  cause for the arrest because the exclusionary rule does not apply in a civil suit under

  § 1983 against police officers.”); Lingo v. City of Salem, 832 F.3d 953, 960 (9th Cir.

  2016) (“Once again, the federal courts of appeals that have considered this issue

  appear to be in accord: ‘The lack of probable cause to search does not vitiate the

  probable cause to arrest’ on the basis of evidence found in that search.” (quoting

  Townes v. City of N.Y., 176 F.3d 148, 149 (2d Cir. 1999) (ellipsis omitted))); Black v.

  Wigington, 811 F.3d 1259, 1268 (11th Cir. 2016) (“We now join our sister circuits

  and hold that the exclusionary rule does not apply in a civil suit against police

  officers. The cost of applying the exclusionary rule in this context is significant . . . .

  And the deterrence benefits are miniscule.”); see also Hector v. Watt, 235 F.3d 154,

  156–57 (3d Cir. 2000) (concluding § 1983 plaintiff could not advance claim

  dependent on exclusionary rule because § 1983 adopted common-law tort principles

  but the exclusionary rule was not part of the common law). Accordingly, Trooper

  Schulte is entitled to summary judgment on the portion of the Shaws’ action seeking

  damages for their detention subsequent to the dog alert.

                                              20
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022   Page: 21



       D.    Mr. Bosire’s Action Against Trooper McMillan and Trooper Schulte

  1.     Claim Against Trooper McMillan

         On appeal, Trooper McMillan argues six factors support arguable reasonable

  suspicion: (1) the cameras in Mr. Bosire’s vehicle and his experience that they are

  associated with caravanning; (2) Mr. Bosire was driving a rental vehicle with a short-

  term contract; (3) Mr. Bosire had not rolled his window very far down before

  Trooper McMillan approached the vehicle; (4) Mr. Bosire provided dishonest

  answers about talking with the white man at the Love’s; (5) associating the smell of

  marihuana at the Love’s with Mr. Bosire; and (6) his belief that Mr. Bosire was

  caravanning with the Dodge Charger. As a starting point, we reject Trooper

  McMillan’s reliance on the final three factors, at least at this stage of the

  proceedings.

         On the final two factors, as recognized by the district court, Trooper

  McMillan’s declaration is lacking in coherence, paints an incomplete picture, and

  would permit a reasonable jury to find Trooper McMillan incredible on these matters.

  Regarding the marihuana smell, the declaration suggests Trooper McMillan exited

  the Love’s, smelled marihuana, looked around for up to five minutes, saw Mr. Bosire

  and a white man talking near a gas pump, and leaped to the conclusion that

  Mr. Bosire and the white man may have been the source of the marihuana. This series

  of events does not even support a reasonable hunch that Mr. Bosire was the source of

  the marihuana smell. And, even if Trooper McMillan could establish a reasonable

  basis for initially connecting the smell to Mr. Bosire, Trooper McMillan’s attempt to

                                              21
Appellate Case: 21-3130    Document: 010110693117       Date Filed: 06/06/2022     Page: 22



  rely on it in support of the ultimate reasonable suspicion determination is undermined

  where Trooper McMillan, prior to calling for the K-9 unit, interacted with Mr. Bosire

  and acknowledges he “could not smell marijuana on Mr. Bosire or in Mr. Bosire’s

  vehicle.” App. Vol. 2 at 173.

        Trooper McMillan’s attempt to rely on the allegation that Mr. Bosire was

  caravanning with a Dodge Charger suffers from similar deficiencies. The declaration

  offered by Trooper McMillan does not place (1) the Dodge Charger in the Love’s

  parking lot, (2) Mr. Bosire anywhere near the Dodge Charger; or (3) the white man

  anywhere near the Dodge Charger. Further, Trooper McMillan’s alleged suspicion

  that Mr. Bosire was caravanning with the Dodge Charger is curious where, at least

  from his declaration, it does not appear Trooper McMillan observed where the Dodge

  Charger went, or whether it ever entered I-70 eastbound, the direction in which both

  Trooper McMillan and Mr. Bosire traveled. More perplexing, although Trooper

  McMillan attempts to associate the Dodge Charger with the white man at the Love’s

  suggesting one driver in each of two cars, Trooper McMillan expressed some surprise

  that when he stopped Mr. Bosire the white man was not in the Altima. See id. at 168

  (Trooper McMillan declaring that when he approached the Altima he “did not know

  how many occupants were in the vehicle or their race”); id. at 173 (Trooper

  McMillan declaring that “I also radioed Schulte that the white man seen at the

  convenience store is ‘no longer in the car’”). Trooper McMillan’s expectation that

  the white man might be traveling in the Altima is inconsistent with the white man

  operating the Dodge Charger and caravanning with Mr. Bosire. Where, on this

                                           22
Appellate Case: 21-3130     Document: 010110693117         Date Filed: 06/06/2022     Page: 23



  record, there is no reasonable basis to believe the Altima and the Dodge Charger

  were caravanning, a reasonable jury could reject that ground for the extension of the

  traffic stop and also question the credibility and the veracity of Trooper McMillan’s

  other alleged observations.

         Next, as to the nature of Mr. Bosire’s responses to Trooper McMillan’s

  questions about the white man at the Love’s, we conclude a dispute of fact exists.

  This exchange occurred after Mr. Bosire sought to invoke his right to silence during

  the first exchange. Cf. United States v. Williams, 271 F.3d 1262, 1267 (10th Cir.

  2001) (“Though [questions about travel plans] do typically fall within the scope of a

  traffic stop, citizens’ legitimate privacy interests are protected in that they are not

  legally obligated to answer such questions, nor can an officer compel an answer to

  these routine questions.”). And Mr. Bosire again sought to invoke his right to silence

  during the exchange about the white man at Love’s. Thus, while a jury might find

  that Trooper McMillan reasonably viewed Mr. Bosire’s responses as dishonest, it

  also might find that Mr. Bosire sought to invoke his constitutional right to silence and

  avoid additional verbal interaction with Trooper McMillan.

         The remaining three factors offered by Trooper McMillan do not amount to

  arguable reasonable suspicion. On the rental car, we have “suggested that the use of a

  rental car can potentially contribute to an officer’s reasonable suspicion of drug

  trafficking.” Kitchell, 653 F.3d at 1221. But, where there is no discrepancy between

  the rental contract and the suspect’s travel, the factor receives “little weight.” Id.

  Here, the rental vehicle was due earlier in the day of the traffic stop but Mr. Bosire

                                              23
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022   Page: 24



  was traveling in the direction of where he was scheduled to return the rental car.

  Accordingly, while the rental nature of the Altima may be of slightly more than

  “little weight,” it remains a relatively unpersuasive factor.

        Next, as to the window, we have concluded that a driver’s “odd use of his

  window can contribute to reasonable suspicion.” United States v. Ahmed, 825 F.

  App’x 589, 592 (10th Cir. 2020) (unpublished); see also United States v. Ludlow, 992

  F.2d 260, 264 (10th Cir. 1993) (failure of driver to roll down window all the way

  could raise suspicion driver was trying to hide an odor). But a reasonable jury might

  not find Mr. Bosire’s use of his window at all “odd.” Although Mr. Bosire did not

  lower his window more than a crack before Trooper McMillan approached the

  vehicle, he did lower the window partially upon Trooper McMillan’s request for his

  license and the rental agreement. Further, the stop occurred on a winter night in rural

  Kansas. Given likely weather conditions, it is unsurprising that a stopped motorist

  would wait for an officer to approach to further lower his window. Finally, Trooper

  McMillan’s concern that Mr. Bosire was attempting to hide something by not

  lowering the window is counteracted by his own observation that he did not smell

  any marihuana coming from Mr. Bosire or the vehicle and his apparent ability to see

  into the vehicle where he spotted the cameras and a notebook partially covered by a

  blanket.8 Accordingly, viewing the facts in the light most favorable to Mr. Bosire, as


        8
           Trooper McMillan also attempts to rely on his observation of the notebook as
  a factor in support of reasonable suspicion, contending that in his experience drug
  traffickers keep ledgers of their sales. Opening Br. at 13, 54. It is hardly uncommon
  for an individual to have a notebook in his vehicle. And Trooper McMillan does not
                                             24
Appellate Case: 21-3130    Document: 010110693117         Date Filed: 06/06/2022       Page: 25



  we must at this stage of the proceedings, Mr. Bosire’s use of his window carries little

  value in the reasonable-suspicion calculus.

        Lastly, Trooper McMillan relies upon the presence of cameras in Mr. Bosire’s

  vehicle and his experience that they are associated with caravanning. In the context

  of a home, we have concluded the presence of surveillance cameras, when combined

  with other evidence of the drug trade, supports reasonable suspicion. United States v.

  Murphy, 901 F.3d 1185, 1192 (10th Cir. 2018). But, here, Trooper McMillan has not

  identified any other undisputed evidence of the drug trade in connection with

  Mr. Bosire. Accordingly, while the presence of cameras in the Altima is a

  consideration in support of reasonable suspicion, it is not sufficient to meet the

  arguable reasonable-suspicion threshold even when combined with the other factors

  properly before us at the summary-judgment stage. Put another way, considering the

  totality of the circumstances, Trooper McMillan has not advanced sufficient

  undisputed fact to establish arguable reasonable suspicion in support of his decision

  to prolong the stop of Mr. Bosire. And, given the minimal value of the factors

  properly before us when the evidence is viewed in the light most favorable to

  Mr. Bosire, we conclude it so obvious that reasonable suspicion was lacking as to



  present any observations about the notebook, such as a title on the book or seeing
  dates and transactions listed on a page of the notebook, supporting the proposition
  that the notebook was a drug-sale ledger. Nor is Trooper McMillan’s hunch that the
  notebook was a drug ledger particularly consistent with his belief that Mr. Bosire was
  not the primary drug-trafficker and was driving the vehicle to distract police
  attention. Thus, Trooper McMillan’s observation of the notebook, if of any value in
  the reasonable suspicion calculus, is of minimal value.
                                             25
Appellate Case: 21-3130     Document: 010110693117        Date Filed: 06/06/2022     Page: 26



  permit Mr. Bosire to overcome Trooper McMillan’s assertion of qualified immunity

  at this stage of the proceedings.9 Therefore, we affirm the district court’s denial of

  Trooper McMillan’s motion for summary judgment.

  2.    Claim Against Trooper Schulte

        We, however, reach a different conclusion regarding Mr. Bosire’s claim

  against Trooper Schulte. The undisputed facts do not support the proposition that

  Trooper Schulte was part of the decision-making process in prolonging the stop of

  Mr. Bosire for a K-9 sweep.10 In fact, Mr. Bosire’s theory for his claim is that

  Trooper Schulte had a duty to intervene and dissuade Trooper McMillan from

  holding Mr. Bosire until the K-9 unit arrived. In support of this theory and the

  viability of his claim against Trooper Schulte, Mr. Bosire cites Vondrak for the

  general proposition “that all law enforcement officials have an affirmative duty to

  intervene to protect the constitutional rights of citizens from infringement by other

  law enforcement officers in their presence.” 535 F.3d at 1210 (quoting Anderson v.

  Branen, 17 F.3d 552, 557 (2d Cir. 1994)). But we made this statement in the context

  of an excessive force claim. Id. And where the intrusion and permanency of harm


        9
           In concluding Trooper McMillan obviously lacked reasonable suspicion
  under the facts we must assume for purposes of summary judgment, we observe that,
  although not bound to view the facts in a light most favorable to Mr. Bosire, a KHP
  investigation concluded (1) “there was not reason to detain Mr. Bosire further for a
  K-9 unit to respond to the scene” and (2) Trooper McMillan “h[e]ld Mr. Bosire for a
  longer duration than is legally acceptable.” App. Vol. 3 at 158.
         10
            To the extent Trooper Schulte was the officer who called dispatch for a K-9
  unit, he did so upon Trooper McMillan’s request and after Trooper McMillan decided
  to extend the traffic stop rather than giving Mr. Bosire the speeding warning and
  permitting him to go on his way.
                                             26
Appellate Case: 21-3130    Document: 010110693117        Date Filed: 06/06/2022    Page: 27



  from the use of excessive force may exceed that from the relatively brief

  prolongation of a traffic stop, Vondrak does not clearly establish that an officer must

  intervene to prevent an illegal search and seizure. Accordingly, Mr. Bosire has not

  overcome the second prong of Trooper Schulte’s qualified-immunity defense.

  Therefore, we reverse the district court’s denial of Trooper Schulte’s motion for

  summary judgment as to Mr. Bosire’s claim.

                                  IV.   CONCLUSION

        We AFFIRM IN PART and REVERSE IN PART. The Shaws may proceed on

  their § 1983 action against Trooper Schulte but Trooper Schulte is entitled to partial

  summary judgment regarding the scope of the Shaws’ action. Additionally, while

  Mr. Bosire may proceed on his § 1983 action against Trooper McMillan, Trooper

  Schulte is entitled to qualified immunity as to Mr. Bosire’s action.




                                            27